Citation Nr: 0422132	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 






INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
bilateral sensorineural hearing loss.  Appeal to the Board 
was perfected.    

The record indicates that a hearing before a Veterans Law 
Judge of the Board, sitting at the RO, was scheduled to be 
held in June 2004.  The veteran cancelled the hearing.

On August 5, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.

On a different, but related, matter, the Board notes that the 
veteran reportedly has occasional tinnitus in both ears.  See 
May 2002 VA audiology examination report.  For the purposes 
of VA disability compensation, tinnitus is considered 
separate and distinct from sensorineural hearing loss.  
Accordingly, the veteran and his representative are advised 
that the veteran must file a separate claim if he wishes to 
pursue service connection for tinnitus. 
     

FINDING OF FACT

The evidence indicates that the veteran's current bilateral 
sensorineural hearing loss likely is related to in-service 
acoustic trauma.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined VA's duty-to-assist obligations and imposed on VA 
certain notice requirements.  Final regulations implementing 
the VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received on or after November 9, 
2000, as is the case here, as well as any claim not decided 
as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See id.; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA 
also requires that such notice be provided before the 
issuance of the initial unfavorable rating decision issued by 
the agency of original jurisdiction (AOJ) that is the subject 
of appeal.  See recent decision of the U.S. Court of Appeals 
for Veterans Claims (Court), in Pelegrini v. Sec'y of 
Veterans Affairs, No. 01-944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes the decision of the 
U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulation, implementing VCAA, that required a 
response to VCAA before the end of the statutory one-year 
period.  Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

Here, the Board has resolved the claim favorably.  As such, 
it is evident that sufficient development had taken place to 
result in such a decision.  Thus, VA's compliance with VCAA 
need not be discussed further.

II.  Laws and Regulations Governing Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
incurred therein.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including sensorineural hearing 
impairment, when the disability in question is manifested to 
a compensable degree within a year after separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309 (2003).  

There are other VA regulations specific to sensorineural 
hearing loss.  Under 38 C.F.R. § 3.385 (2003), impaired 
hearing would be deemed a disability for VA disability 
compensation purposes when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  The 
severity of service-connected hearing impairment is evaluated 
consistent with 38 C.F.R. § 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, and § 4.86 (2003).

III.  Evidence and Analysis

The record indicates that the veteran served honorably during 
World War II.  He served more than two years of his active 
duty abroad, in the Pacific Theater operations.  While not 
shown to be a combat veteran (at least not with indisputable 
evidence of actual combat against the enemy, by, for example, 
the receipt of awards such as the Combat Infantryman Badge - 
although his receipt of the Asiatic-Pacific Service Medal 
with Bronze Arrowhead is noted), he reportedly sustained 
significant acoustic trauma in the form of artillery fire 
noises while serving abroad.  See DD-214 documenting foreign 
service and veteran's statements submitted in support of the 
claim, including VA Form 9.  The veteran contends that such 
acoustic trauma is the cause of his hearing loss.  His spouse 
also submitted a statement attesting to her knowledge that 
her husband had good hearing when he entered service in 1942, 
but that his hearing apparently worsened over the years.   

The Board notes that the RO's denial of service connection 
apparently was based in part upon the veteran's DD-214 and 
U.S. Army Separation Qualification Record, which indicate 
that the veteran's military occupational specialty was as a 
truck driver, and that "noise exposure in service cannot be 
conceded" as a result.  See June 2002 rating decision.  The 
Board acknowledges that the RO's position in this regard has 
some merit.  However, it also notes that, after conducting 
development, the RO determined that the veteran's service 
medical records apparently were destroyed in a fire in the 
early 1970s, while these records were in the custody of the 
federal government.  Accordingly, under the facts of this 
case, fundamental fairness to the veteran demands that the 
Board give careful consideration of the veteran's own 
accounts of his experience in active service, including in-
service acoustic trauma, as discussed above.  The Board finds 
the veteran's and his spouse's statements credible.  They 
also appear to be consistent with the circumstances of the 
veteran's service, as documented by service records that are 
available.  

Having determined that the veteran in all likelihood had in-
service acoustic trauma, the Board now turns to the medical 
evidence of hearing loss.  First, the Board acknowledges the 
private audiology examination report, dated in January 2002.  
It provides a pictograph of pure tone audiogram results, as 
well as speech reception threshold and speech discrimination 
scores for both ears.  Under 38 C.F.R. § 3.385, impaired 
hearing would be deemed a disability for VA disability 
compensation purposes when (a) auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or (b) when auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or (c) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  The Board cannot apply the private audiology 
results in this decision, as it is not qualified to interpret 
the pictograph; it is not clear whether speech recognition or 
discrimination scores were derived using the Maryland CNC 
Test; and it is not clear whether the speech reception 
threshold scores account for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, also 
required under the regulation.

In light of the above, the Board must rely upon the May 2002 
VA audiology examination report alone.  It provides that the 
veteran has bilateral sensorineural hearing loss, moderate in 
the right ear and moderately severe in the left ear.  
Further, it provides audiology results that do meet the 
criteria in 38 C.F.R. § 3.385, indicating that the veteran 
does have a disability due to impaired hearing as defined by 
VA.  More specifically, his bilateral pure tone auditory 
threshold scores are all 40 or higher in all of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz, bilaterally, 
except for a score of 35 for the right ear/1000 Hertz.  Also, 
Maryland CNC test scores are below 94 percent bilaterally.  
See 38 C.F.R. § 3.385 (2003).

Finally, as to medical opinion on causation, the VA 
audiologist opined: "It is as likely as not that this 
hearing loss is due to a combination of factors, including 
noise exposure in the service and the aging process."  See 
May 2002 VA audiology report.  The Board acknowledges that 
this opinion does not state that there likely is a causal 
relationship between current hearing loss and in-service 
acoustic trauma, ruling out intercurrent, nonservice-related 
factors, e.g., civil occupational or recreational noise 
exposure in the last five-plus decades and/or advancing age.  
Nonetheless, it is unlikely that further evaluation would be 
able to isolate in-service acoustic trauma from intercurrent 
causes, particularly in light of over a half-century gap 
between active service and first medical evidence of hearing 
loss, so as to permit an opinion on the extent of hearing 
loss due solely to active service.  

In essence, the evidence indicates that (a) the veteran 
likely had in-service noise exposure; (b) he currently has a 
disability due to hearing impairment that meets the criteria 
in 38 C.F.R. § 3.385 (2003); and (c) there likely is a 
connection between active service and current hearing loss.  
Resolving every reasonable doubt in the veteran's favor 
consistent with 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
the Board concludes that service connection for bilateral 
sensorineural hearing loss is warranted based on sufficient 
evidence of direct causation.  Accordingly, the Board does 
not discuss herein the alternative theory of presumptive 
service connection.    


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



